Citation Nr: 0626901	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a July 2003 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran has 
raised claims of entitlement to service connection for 
diabetes mellitus, and entitlement to a total disability 
rating based on individual unemployability (TDIU).  These 
claims are referred to the RO for appropriate development and 
adjudication.


REMAND

The veteran has stated that he has been treated at the 
Orlando Vet Center since August 2002.  In addition, the 
veteran has had treatment at the VA Outpatient Clinic (VAOPC) 
in Orlando, Florida from April 2003 to the present.  The RO 
must attempt to obtain all evidence available from the 
Orlando Vet Center dated form August 2002 to the present and 
the VAOPC in Orlando dated from April 2003 to the present.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473.

The RO should schedule an examination to determine whether 
the veteran suffers from hearing loss and tinnitus and to 
determine the etiology of any diagnosed hearting loss of 
tinnitus with consideration being given to noise trauma 
sustained during service.  In addition, the RO should 
schedule an examination to determine the extent of the 
veteran's disability due to PTSD.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the VAOPC in 
Orlando, Florida and obtain all treatment 
records for the veteran dated from April 
2003 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact.

2.  The RO should contact the Vet Center 
in Orlando Florida and obtain all 
treatment records and other records 
relating to the veteran's PTSD treatment 
dated from August 2002 to the present.  
If no such records are available, the RO 
should obtain written confirmation of 
that fact.

3.  The RO should schedule the veteran 
for an examination to determine if the 
veteran suffers from hearing loss or 
tinnitus.  All necessary tests should be 
conducted.  The examiner is instructed to 
specifically review service medical 
records including the separation 
examination, as well as the April 2003 VA 
examination report.  If hearing loss or 
tinnitus is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
hearing loss or tinnitus was initially 
manifested in service, or is otherwise 
related to service to include excessive 
noise exposure therein.  A complete 
rationale for any opinion offered should 
be included.

4.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests should be 
conducted and the examiner should review 
the claims folder, including the report 
of the April 2003 VA examination and the 
records from the Orlando Vet Center.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on PTSD and 
explain what the score represents.  The 
examiner should report all of the 
veteran's symptoms of PTSD and their 
severity.  A complete rationale for any 
opinion offered should be included.

5.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



